DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 11 and 13 is objected to because of the following informalities:  
There are two Claim 11. For examination purpose, Examiner considering the second Claim 11 as Claim 12.
Claim 13 recites in line 2, “the distributed computing platform”, which appears a typographical error and likely intended to recite “the distributed computing system”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-10, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US7634566 (Turner et al.) in view of US 2019/0014471 (Saily et al.).

Regarding Claim 1. Turner teaches a method of storing data associated with a network enabled device that connects to one or more nodes in a distributed computing system ([Fig. 1, C.2:L.62 – C.3:L.3] use of distributed service resources associated with the network nodes providing the copies of data enables deployment of distributed services, where a client can provide the desired service to a user based on accessing a service node that is most appropriate for the user based on prescribed attributes (e.g., location of client device within the network, identity of the user, time of day, prescribed performance requirements, etc.)), the method comprising:
establishing a first connection between a network-enabled device and a first node in a distributed computing system ([C.9:L47-60], a client node can send a request to the root service directory to request network storage of the data file. …the request may be in the form of a user requesting the service; the root service directory, which serves as a root service directory for the distributed service, determines the most appropriate service node for the user-specific service to be provided to the user based on the internal directory information established, user identifier, network address, etc., and sends a redirect command to the client device. The client device receives the redirect command to send the request to the appropriate service node and in response sends the service request);
as a result of the first node providing a service to the network enabled device, storing a set of data associated with the network-enabled device in the distributed computing system ([C4:L60-67], the master service node retains authority to select the storage locations in the network for the respective copies of the data file. Further, the master service node selects the storage locations based on determined locality attributes relative to the users of the data file and the request node. [C9:L61 – C10:L14] The request parser of the service node parses the request and forwards the request to the storage manager. The storage manager of the service node a new entry in the locality attributes table that specifies a data file identifier, and an owner for a new locality control object created by the storage manager for the data file. The locality resource manager of the master service node selects the storage locations based on the locality attributes relative to the client, the locality attributes relative to the data file and storage location attributes including proximity of the requesting node to the client class as a whole, storage node performance in capacity, etc. The master service node sends a response to the client device for storage of the data file at the selected storage locations);
giving the first node ownership of the set of data ([C9:L63 – C10:L2] creates a new entry in the locality attributes table that specifies a data file identifier, and an owner for a new locality control object created by the storage manager for the data file. Hence, the service node becomes the master service node based on possession of the locality control object), where ownership comprises: restricting a permission on the set of data such that the first node in the distributed computing system is permitted to modify the set of data and other nodes in the distributed computing system are excluded from modifying the set of data ([C4:L50-59] the network node having possession of the locality control object for the corresponding set of copies of the data file, also referred to herein as the "master service node", retains sole and exclusive authority in determining all write operations associated with the copies of the data file. Hence, none of the copies of the data file, can be modified without approval by the network node having possession of the corresponding locality control object [C8:L36-38] any network node that does not receive authorization to modify the data still may perform read-only operations on the data);
in response to a second connection purporting to be from the network-enabled device at a second node in the distributed computing system, requesting the first node to transfer ownership of the set of data to the second node (([C9:L63 – C10:L2] creates a new entry in the locality attributes table that specifies a data file identifier, and an owner for a new locality control object created by the storage manager for the data file. [C5:L35-41], a change in the service node best suited for controlling access to the data may occur based on changes in a locality attributes; hence, enables the master service node to identify another service node that is more appropriate for controlling the data, and transfer the unique locality control object [i.e., ownership] to the identified service node for transfer of control of the associated data. [C8:L17-22], the location access activity identify the specific locations encountering substantially larger number of read/write access operations relative to other locations, indicating that a new storage location should be selected or that the locality control object should be transferred. ([C9-L39-42], the master service node may transfer ownership of the locality control object to another node based on determining that the copies of the data file are concentrated around the other identified node. [C10:L65 – C11:L8] the locality resource manager may determine that the storage locations should be moved based on migration of users to different locations. the locality resource manager may decide to transfer control of the data file to another network node by transferring the corresponding locality control object. [C11:L16-32] The locality resource manager in the master service node determines whether it is still the most appropriate owner of the locality control object for the corresponding data file 12 based on the locality attributes in the attributes table entry. For example, as illustrated in FIG. 1 the locality resource manager 30 of the master service node 14a determines that most of the storage locations 18a, 18b, and 18c are at the remote nodes 14g, 14h, and 14i, and assume that the client node 14n attaches to the segment 70c; in this case, the locality resource manager of the master service node sends a request to the candidate service node to assume ownership of the locality control object for the corresponding data file. If the request is granted by the candidate service node, the master service node transfers ownership of the data file by transferring the locality control object to the candidate service node);
Turner does not explicitly teach, however, Saily teaches responsive to the request to transfer ownership, initiating an evaluation with respect to the purported network enabled device, the evaluation comprising at least one of: a security evaluation of the purported network enabled device, and, a health evaluation of the network enabled device; and, determining whether to transfer ownership of the set of data to the second node based at least in part on an outcome of the evaluation ([¶ 0067],  a access node, host, server or a like which is storing user device's network context, may be called a serving node. A network context is a block of information associated to user device. The block of information comprises information required for maintaining network services to the user device, such as user device state information [i.e., health information], security information, capability information [i.e., health information] and identities of a user device-associated logical S1-connection. [¶ 0068] The serving node may be the last serving node of the user device while it was in an active or connected state or the responsibility for storing the network context may be transferred to another node, for example based on a cell change carried out by a user device. [¶ 0069] a radio connection resume request is received from a user device by a node storing the network context information of the user device. [¶ 0070] the user device is verified with authentication information associated with the network context information. Authentication information may comprise a user identifier and an authentication token. [¶ 0071] a response to the radio connection resume request to the user device is transmitted. The response comprises information needed for data transmission. [¶¶ 0073-0075], Another option, wherein a network context request for the network context information of the user device is received from a requesting node. A network context request may comprise user identification, authentication information, resume cause, identity of the requesting node and/or information on a tracking area. Authentication information may be used in user device verification in relation to a network context of the user device. Location information on a user device may also be forwarded to a serving node as a part of the network context request. Additionally, information on a user device's state change to connected state may be conveyed as a part of the network context request. the user device is verified with the authentication information associated with the network context information. [¶¶ 0086-0088],  A radio connection resume request may comprise authentication information, such as a user identifier and an authentication token. The authentication information may be used for verification of the user device. The radio connection resume request may also comprise identification of the access node last serving the user device. The radio connection resume request may comprise user identification as well, also a cause for the resume request may be included. …in the case the selected cell is another cell than the serving cell, a radio connection resume request is transmitted to the selected cell which may include information on the location of the user device. …as a response to the radio connection resume request radio connection resume response is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Turner  with Saily in order to evaluate the device's network context, such as user device state information, security information, capability information,  because it would have enabled the system to ensure a device is authorize to get service before the device connected to a node. 

Regarding Claim 3, Turner teaches The method of claim 1, wherein the network enabled device is associated with a partition of a distributed database in the distributed computing system ([C2:L29-40] a data file to be copied and distributed among different network nodes in an efficient and secure manner, while optimizing access performance based on identifying a node best qualified to control writing to the data file. …provides distributed data storage in a network in a manner that provides automatic migration of both the distributed data, and write control to the distributed data, based on dynamic attributes detected within the network. [C7:L49-56] the locality resource manager may selectively grant the request based on determining that the requesting network node [i.e., the network enable device] includes a prescribed locality attribute (e.g., IP address, user identifier, etc.) that has an established association with the locality control object as represented by membership of the corresponding requesting network node or user in the identified membership class. [C.8:L23-28], the locality resource manager monitors the attributes of data file being stored, the storage locations, and the network nodes (e.g., 14n, 14p) performing read/write access in order to determine the optimum storage locations (e.g., 18a, 18b, 18c, and 18d) during initial storage of the data file in the network (i.e., "creation"), and the first node is elected leader of the partition ([C4:L.50-55], the network node having possession of the locality control object for the corresponding set of copies of the data file, also referred to herein as the "master service node" [i.e., leader node], retains sole and exclusive authority in determining all write operations associated with the copies of the data file. [C10:L1-2] the service node becomes the master service node based on possession of the locality control object). 

Regarding Claim 4, Turner teaches The method of claim 1, further comprising: upon a determination to grant the transfer of ownership to the second node, moving the set of data from the first node to the second node ([C12:L25-38], Assume that the North Carolina (NC) user travels to another company office in California (CA), and accesses the e-mail service via the requesting node. Since the local service node 14d is not aware of the e-mail service for the visiting user, the e-mail request is sent to the root service directory. The root service directory forwards the request to the master service node requesting transfer of the user's e-mail inbox repository to the destination node. The request parser  of the master service node passes the request to the storage manager, which copies or moves the received e-mail from the local e-mail store to the CA e-mail service node for delivery).

Regarding Claim 5, Turner does not explicitly teaches, however, Saily teaches the method of claim 1, the evaluation comprising the health evaluation ([¶ 0067], A network context is a block of information associated to user device. The block of information comprises information required for maintaining network services to the user device, such as user device state information [i.e., health information], security information, capability information [i.e., health information] and identities of a user device-associated logical S1-connection. [¶ 0070] the user device is verified with authentication information associated with the network context information. Authentication information may comprise a user identifier and an authentication token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Turner  with Saily in order to evaluate the device's network context, such as user device state information, capability information, because it would have enabled the system to ensure a device is capable to get service before the device connected to a node.

Regarding Claim 6, Turner does not explicitly teach, however, Saily teaches the method of claim 1, the evaluation comprising the security evaluation ([¶ 0067], A network context is a block of information associated to user device. The block of information comprises information required for maintaining network services to the user device, such as user device state information, security information, capability information and identities of a user device-associated logical S1-connection. [¶ 0070] the user device is verified with authentication information associated with the network context information. Authentication information may comprise a user identifier and an authentication token).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Turner  with Saily in order to evaluate the device's network context, such as user device security information, because it would have enabled the system to ensure a device is authorize to get service before the device connected to a node.

Regarding Claim 9, Turner teaches The method of claim 1, further comprising: designating one or more follower nodes in the distributed computing system to replicate the set of data stored at the first node ([Fig. 1, C4:L45-59] all copies of the data file 12 ("D32") are associated with a single, unique locality control object (LCO) 16 ("LCO32"). The unique locality control object 16 represents a control token for the corresponding set of copies of the data file 12. In particular, the network node having possession of the locality control object 16 ("LCO32") for the corresponding set of copies of the data file 12 ("D32"), also referred to herein as the "master service node", retains sole and exclusive authority in determining all write operations associated with the copies of the data file 12 ("D32"). Hence, none of the copies of the data file 12 ("D32"), illustrated as being stored in nodes 14g, 14h, 14i, and 14n, can be modified without approval by the network node 14 having possession of the corresponding locality control object 16 ("LCO32"). It would be realized from Fig. 1 and aforementioned, data has been replicated and stored in all nodes 14g, 14h, 14i, and 14n, but they can’t modify the data without approval of the master node [i.e., the first node]).

Regarding Claim 10, Turner teaches the method of claim 1, further comprising: providing a device registry for the second node to query so as to locate which node has ownership of the set of data associated with the network-enabled device ([C6:L56 – C7:L4] If the request parser determines that its network node 14 is not in possession of the locality control object, and the data file identifier does not know the location of the locality control object, the data file identifier outputs a service request to the root service directory 14q of FIG. 1. For example, assuming the client node 14n is traveling to a remote office and the user wishes to access his or her e-mail from the remote office, the client node 14n sends via the network a service request to the root service directory 14q, which maintains a registry of all service nodes (e.g., 14a through 14e) distributed throughout the network and their associated locality; the root service directory 14q sends back to the client node 14n the service response that redirects the client node 14n to a specified one of the service nodes 14a through 14e. The client node 14n then communicates with the service node).

Regarding Claim 12, Turner teaches The method of claim 1, further comprising: the first node generating the set of data as a result of the first node providing the service to the network enabled device ([C12:L14-24] teaches locality-based transfer of e-mail messages to an e-mail client. the client device 14n includes an e-mail client for a user resident in an office in North Carolina and that accesses the service node [i.e., the first node] in the North Carolina office as its current service node: the service node 14a has possession of the locality control object associated with the user's e-mail service "user.mail.xyz.com", and typically stores the user's e-mail inbox repository in the storage node 14f ("SL11") plus at least one other backup storage node).

Regarding Claim 13, Turner teaches a distributed computing system having a plurality of nodes and providing a data store for network enabled devices connecting to the distributed computing platform, the system comprising: a plurality of nodes having circuitry forming a plurality of processors and memory holding instructions for execution on the plurality of processors ([Fig. 1, C4:L17-24] FIG. 1 is a diagram illustrating a network 10 configured for providing distributed services… The network 10 is composed of network nodes 14, for example client workstations such as laptop computers, stationery workstations, and the like. A particular feature of the disclosed embodiment relies on providing distributed services among different network nodes 14. [C8:L57-59], the steps described implemented in each network node as executable code stored on a computer readable medium). 
The rest of the limitations of Claim 13 are identical and/or equivalent in scope to claim 1, therefore, rejected under the same rationale

The limitations of Claims 15-17 are identical and/or equivalent in scope to claims  4-6, therefore, rejected under the same rationale.

The limitations of Claim 20 are identical and/or equivalent in scope to claims  1 and 13, therefore, rejected under the same rationale.

Claims 2, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Saily, further in view of NPL: “Scaling geo-replicated databases to the MEC environment” (Alejandro et al.).

Regarding Claim 2, Turner in view of Saily do not explicitly teach, however, Alejandro teaches the method of claim 1, wherein the first node has a partition of a distributed database in the distributed computing system, and the first node stores the set of data in that partition ([Page 77, Fig. 1, 2nd column] Mobile clients issue transactions. They interact with the application exclusively through their closest edge-server (ES). Edge servers (ES) are co-located with mobile base stations. We consider ESs to be single servers or small clusters that connect to a Data Center (DC) and replicate a partition of the database. A partition is defined by a server’s location and contains the information of its zone, i.e., its geographical surroundings. In figure 1, there are four geographical zones, each of them containing an ES storing the zone’s data and serving user requests. The partitions each of these servers store are disjoint, i.e., no pair of edge servers replicate the same content. Each ES asynchronously propagates updates to one data center. ESs can serve reads from and apply updates to their local partitions without synchronizing with any other server or data center, i.e., they act as the preferred site of the partition they store).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Turner and Saily with Alejandro in order to store data in a partition of a distributed database, because it would have enabled the system to provide service by storing data relevant to user current geographical location.

Regarding Claim 11, Turner in view of Saily do not explicitly teach, however, Alejandro teaches the method of claim 1, wherein the first and second nodes comprise first and second edge servers, respectively ([Fig. 1, 2nd column of page 77] Fig. 1 illustrates Edge Server 1 (ES 1) and Edge Server 2 (ES 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner and Saily with Alejandro in order to use edge server to provide service to the user device, because it would have enabled the system to provide quick service by edge server relevant to user current geographical location.

The limitations of Claim 14 are identical and/or equivalent in scope to claim  2, therefore, rejected under the same rationale.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Saily further in view of US 2022/0232459 (Lee).

Regarding Claim 7, Turner in view of Saily do not explicitly teach, however, Lee teaches the method of claim 6, the security evaluation comprising: the first node requesting information from the second node about the purported network enabled device connecting via the second connection ([Fig. 9, ¶¶ 0115-0116], the electronic device 101 may attempt to roam as the signal quality from the first access point AP1 deteriorates, and may establish a connection with, for example, the searched second access point AP2. … the first access point AP1 and the second access point AP2 may share information of the electronic device 101, and may request roaming to the first access point AP1 from the electronic device 101 when the electronic device transmits a connection request to the second access point AP2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner and Saily with Lee in order to share information of the electronic device between connecting nodes, because it would have enabled the system to verify the user device which is connected via access point.

The limitations of Claim 18 are identical and/or equivalent in scope to claim  7, therefore, rejected under the same rationale.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Saily further in view of US 7603556  (Brown et al.).

Regarding Claim 8, Turner in view of Saily do not explicitly teach, however, Brown teaches the method of claim 6, the security evaluation comprising any of: examining the network enabled device's connection history, determining whether the first and second connections are simultaneous, the second node gathering information about the purported network enabled device connecting via the second connection, and issuing one or more challenges by the second node to the purported network enabled device ([C1:L61 – C.2:L14], provided for a challenge response scheme within which a secret, such as a password, may be securely transferred between a requesting device and an authenticating device. …the authenticating device generates a challenge that is issued to the requesting device. The requesting device combines the challenge with a hash of a password provided by a user of the requesting device, and the combination of the hash of the password and the challenge is further hashed in order to generate a requesting encryption key that is used to encrypt the user supplied password. The encrypted user supplied password is sent to the authenticating device as the response to the issued challenge. The authenticating device generates an authenticating encryption key by generating the hash of a combination of the challenge and a stored hash of an authenticating device password. The authenticating encryption key is used to decrypt the response in order to retrieve the user supplied password. If a hash of the user supplied password matches the stored hash of the authenticating device password, then the requesting device has been authenticated and the authenticating device is in possession of the password. NOTE: since the claimed "any of" is a selective term, therefore, examiner considers only  the claimed "issuing one or more challenges by the second node to the purported network enabled device").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner and Saily with Brown in order to authenticate a device using a challenge response scheme, because it would have enabled the system to verify the user device which is requesting a connection.
The limitations of Claim 19 are identical and/or equivalent in scope to claim  8, therefore, rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        


/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448